Treat, C. J. The plaintiff in error was indicted and convicted, for voting at an election, without possessing the qualifications of a voter. The indictment was framed on the 20th sec. of the 37th chap, of the Revised Statutes, which reads thus: “If any person shall voto at any election, who is not a qualified voter, he shall forfeit and pay any sum not exceeding fifty dollars, nor less than twenty five, to be recovered in the same manner as other penalties under this chapter.” Upon a careful consideration of this section in connection with the other provisions of the chapter, we are clearly satisfied, that the penalty is not recoverable by indictment. By a reference to the other parts of the chapter, the intention of the Legislature will be apparent. There are five provisions in this chapter, in which penalties are imposed for the violation of particular duties connected with elections, in each of which it is declared, that the party offending, “shall forfeit and pay” a specified sum, “to be recovered by an action of debt.” The chapter also defines five distinct offences, which are punishable by indictment. Of one, it is provided that the offender “shall be fined, in the sum of one hundred dollars, to be recovered by indictment;” of three, “he shall be liable to be indicted,” and fined and imprisoned; and of the other, he “shall be liable to indictment,” and “fined in any sum not exceeding one thousand dollars.” The penalty in question falls directly within the first class of eases, and is recoverable in an action of debt, in the name of the People. The same language is employed in imposing this penalty, as in those for the recovery of which the action of debt is specifically given; and the direction as to the mode of recovering it, must be understood as ■referring to the remedy prescribed in these cases. The judgment will be reversed. Judgment reversed.